DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/14/2020, has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“connection arrangements” in claims 2, 3, 9, 11, and 13; and
“separation unit” in claims 18 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 5 and 15] The claims recite the limitation of “issuing a warning signal when the actual value of the at least one quality parameter passes from one side of the reference value to the other.” The examiner is unable to determine the metes and bounds of the claims. First, the examiner would note that the term “the other” lacks proper antecedent basis. Furthermore, it is unclear exactly how the “actual value” is intended to pass “a side” of a reference value. For purposes of examination, it is interpreted that the limitation requires a warning signal when an actual value of the at least one quality parameter is measured below a reference value, followed by a measurement above the reference value, or vice versa.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cregan et al. (EP 1430918 A1).
[Claim 1] Cregan teaches a system and method of providing at least two batches of breast milk (volume of milk held by figure 3, items 2’/2’’/2’’’) from a single pumping session (the claim does not provide any further limitation for what encompasses a “single” pumping session) from a breast pump device (figure 3, item 1), the at least two batches differing in at least one quality parameter of the breast milk (paragraph [0028])  (The examiner notes that the claim limitations do not define the term “quality parameter,” nor does the specification provide an explicit definition.  Thus, any measurable quality, such as volume or elapsed pumping time, could be considered to meet the limitation of a “quality parameter.”), the method comprising: 
performing real-time detection (via figure 3, item 3) of the at least one quality parameter in a flow of breast milk extracted during a pumping session (paragraphs [0023], [0027]-[0030]); 
outputting a detection signal (communication output from figure 3, item 3) representing an actual value of the at least one quality parameter (paragraphs [0023], [0027]-[0030]); 
receiving the detection signal (data received by figure 3, item 4) (paragraph [0023]); 
determining in real-time a relation between the actual value of the at least one quality parameter (elapsed time/volume/etc.) and a reference value (set time point/set volume/etc.) (paragraph [0028]); and 
controlling the breast pump device (figure 3, item 1) to direct the flow of breast milk to a destination position based on the relation (paragraph [0028]).
[Claim 2] Cregan teaches the limitations of claim 1, upon which claim 2 depends. In addition, Cregan discloses 
connecting at least two receptacles (figure 3, items 2’/2’’/2’’’) to receiving breast milk to the breast pump device (paragraph [0027]); and 
separating the breast milk (via first moving means 14) to flow to one of the at least two of the at least two receptacles (figure 3, items 2’/2’’/2’’’) through at least one of at least two connection arrangements (via connection tube 13) (see 112(f) interpretation above) (Lacking any further definition within the claim, or an explicit definition for the term “connection arrangement” within the specification, the three possible “arrangements” between the breast of a user and the collection containers can be construed as meeting this limitation.) (paragraph [0028]); and
preventing the breast milk from flowing to the other of the at least two receptacles (figure 3, items 2’/2’’/2’’’) through at least one other of the at least two connection arrangements (paragraph [0028]) (The “first moving means 14” only allows for one connected receptacle at any particular time.).
[Claim 4] Cregan teaches the limitations of claim 2, upon which claim 4 depends. Cregan further discloses providing real-time information about the at least one quality parameter (“measured values may be transmitted at defined time intervals or in a continuous manner”) (paragraph [0023]).
[Claim 6] Cregan teaches the limitations of claim 1, upon which claim 6 depends. In addition, Cregan discloses detecting a milk fat concentration (paragraphs [0029], [0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cregan et al. (EP 1430918 A1), in view of Prentice et al. (PGPub 2015/0265753).
[Claim 5] Cregan teaches the limitations of claim 4, upon which claim depends. Cregan does not specifically disclose issuing a warning signal when an actual value of the at least one quality parameter is measured below a reference value, followed by a measurement above the reference value, or vice versa (see 112(b) interpretation above).
However, Prentice teaches a breast pump system (figure 1, item 100) comprising a user interface (figure 1, item 400) which issues a warning signal to the user (any communication of information to a user can be construed as meeting the limitation of a “warning signal”) in case the actual value of the at least one quality parameter passes from one side of the reference value to the other (figures 5-10; paragraph [0030]).
(“Again depending on the mode of operation at any given time, the touch screen 400 may also include various portions for displaying information to a user including display portions for displaying at least one of session duration time, current pump suction level, current cycle speed level, current volume status (e.g. on or mute), and current battery status.  In addition, the touch screen 400 may provide session history information for one or more pumping sessions that have been saved by the user, including one or more of: date, time, left milk volume level, right milk volume level, suction level, speed, and duration.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Cregan, to have utilized issuing a warning signal, as taught by Prentice, in order to provide increased functionality and control, by allowing for a means by which a user might actively be made aware of changing collected data.

Claims 7, 8, 14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Cregan et al. (EP 1430918 A1), in view of Alvarez et al. (PGPub 2016/0082165).
[Claim 7] Cregan teaches the limitations of claim 6, upon which claim 7 depends. Although teaching the importance of fat content within infant milk, as well as the fact that the system allows for the detection/analysis of an increase in fat content as milk is removed (paragraphs [0029], [0030]), Cregan does not specifically disclose the method comprises measuring light scattered from the breast milk.
However, Alvarez teaches a breast pump system which comprises a sensor unit (figure 24, item 2400) adapted to detect milk fat concentration on the basis of infrared spectroscopy or near infrared spectroscopy (figure 24; paragraphs [0105], [0108], [0123], [0127]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Cregan, to have utilized milk fat concentration detection via light scattering, as taught by Alvarez, in order to provide increased functionality and efficiency, by allowing for immediate and on-site analysis of milk fat concentration. 
[Claim 8] Cregan teaches a system and method of providing at least two batches of breast milk (volume of milk held by figure 3, items 2’/2’’/2’’’) from a single pumping session (the claim does not provide any further limitation for what encompasses a “single” pumping session) from a breast pump device (figure 3, item 1), the at least two batches differing in at least one quality parameter of the breast milk (paragraph [0028])  (The examiner notes that the claim limitations do not define the term “quality parameter,” nor does the specification provide an explicit definition.  Thus, any measurable quality, such as volume or elapsed pumping time, could be considered to meet the limitation of a “quality parameter.”), the breast pump device  comprising:
a non-transitory computer-readable storage medium (figure 3, item 4) having stored therein machine readable instructions (Cregan teaches “evaluating means 4” is preferably a computer, which would inherently comprise a non-transitory storage medium); and 
a controller (figure 3, item 4) configured to execute the instructions retrieved from the non-transitory computer-readable storage medium (paragraph [0023]), wherein the instructions, when executed, cause the controller to: 
receive a detection signal representing an actual value of the at least one quality parameter (paragraph [0023]); 
determine, in real-time, a relation between the actual value of the at least one quality parameter (elapsed time/volume/etc.) and a reference value (set time point/set volume/etc.) (paragraph [0028]); and 
control the breast pump device (figure 3, item 1) to direct flow of the breast milk to a destination position based on the relation (figure 3; paragraph [0028]).
Although teaching the importance of fat content within infant milk, as well as the fact that the system allows for the detection/analysis of an increase in fat content as milk is removed (paragraphs [0029], [0030]), Cregan does not specifically disclose an infrared or near-infrared spectrometer adapted to detect a milk fat concentration.
However, Alvarez teaches a breast pump system which comprises a sensor unit (figure 24, item 2400) adapted to detect milk fat concentration on the basis of infrared spectroscopy or near infrared spectroscopy (figure 24; paragraphs [0105], [0108], [0123], [0127]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Cregan, to have utilized milk fat concentration detection via light scattering, as taught by Alvarez, in order to provide increased functionality and efficiency, by allowing for immediate and on-site analysis of milk fat concentration. 
[Claim 14] Cregan and Alvarez teach the limitations of claim 8, upon which claim 14 depends. In addition, Cregan further discloses a computer (Cregan teaches “evaluating means 4” is preferably a computer) adapted to provide real-time information about the at least one quality parameter (“measured values may be transmitted at defined time intervals or in a continuous manner”) (paragraph [0023]).
[Claim 20] Cregan and Alvarez teach the limitations of claim 8, upon which claim 20 depends. Alvarez also teaches the infrared or near-infrared spectrometer (figure 24, item 2400) is adapted to perform measurements at two different positions (Alvarez teaches multiple sensors) in the breast pump device (figure 24; paragraphs [0105], [0108], [0123], [0127]).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cregan et al. (EP 1430918 A1), in view of Alvarez et al. (PGPub 2016/0082165), in further view of Prentice et al. (PGPub 2015/0265753).
[Claim 15] Cregan and Alvarez teach the limitations of claim 14, upon which claim 15 depends. Cregan does not specifically disclose the computer is adapted to issue a warning signal when an actual value of the at least one quality parameter is measured below a reference value, followed by a measurement above the reference value, or vice versa (see 112(b) interpretation above).
However, Prentice teaches a breast pump system (figure 1, item 100) comprising a user interface (figure 1, item 400) which issues a warning signal to the user (any communication of information to a user can be construed as meeting the limitation of a “warning signal”) in case the actual value of the at least one quality parameter passes from one side of the reference value to the other (figures 5-10; paragraph [0030]).
(“Again depending on the mode of operation at any given time, the touch screen 400 may also include various portions for displaying information to a user including display portions for displaying at least one of session duration time, current pump suction level, current cycle speed level, current volume status (e.g. on or mute), and current battery status.  In addition, the touch screen 400 may provide session history information for one or more pumping sessions that have been saved by the user, including one or more of: date, time, left milk volume level, right milk volume level, suction level, speed, and duration.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Cregan and Alvarez, to have utilized issuing a warning signal, as taught by Prentice, in order to provide increased functionality and control, by allowing for a means by which a user might actively be made aware of changing collected data.
[Claim 16] Cregan and Alvarez teach the limitations of claim 8, upon which claim 16 depends. Cregan does not specifically disclose the breast pump device comprises a user interface.
However, Prentice teaches a breast pump system (figure 1, item 100) comprising a user interface (figure 1, item 400) for allowing a user to set a reference value of at least one quality parameter (figures 5-10; paragraphs [0021], [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the breast pump device taught by Cregan and Alvarez, to have utilized a user interface, as taught by Prentice, in order to provide increased functionality and control, by allowing for a means by which a user might actively manipulate the operation of the breast pump device.
[Claim 17] Cregan, Alvarez, and Prentice, teach the limitations of claim 16, upon which claim 17 depends. In addition, Cregan discloses the instructions, when executed, cause the controller (figure 3, item 4) to determine whether the actual value of the milk fat concentration is higher than, lower than or equal to the reference value (Cregan teaches fat concentration increases as milk is removed from the breast; as such, fat concentration increases with time and can be tracked) (paragraphs [0029], [0030]).
[Claims 18 and 19] Cregan, Alvarez, and Prentice, teach the limitations of claim 17, upon which claims 18 and 19 depend. Cregan further discloses a separation unit (figure 3, item 14), wherein the instructions, when executed, cause the controller (figure 3, item 4) to determine a setting of the separation unit (figure 3, item 14) based on a predetermined relation between an outcome (filling of a particular receptacle; figure 3, items 2’, 2’’, 2’’’) and the setting (location of connecting tube 13) (paragraph [0028]) (The “first moving means 14” only allows for one connected receptacle at any particular time.); wherein the separation unit (figure 3, item 14) is adapted to separate a total volume of breast milk as obtained during a pumping session into two batches (figure 3), wherein the two batches differ in milk fat concentration (paragraph [0029]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 9, and 11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,806,836. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claim are found in the recited patent claim. For example, all of the elements of claim 8 of the instant application can be found in claim 6 of the patent. The difference between claim 8 of the instant application and claim 6 of the patent lies in the fact that the patent claim includes more elements and is thus more specific. Thus, the invention of claim 6 of the patent is in effect a "species" of the "generic" invention of claim 8 of the instant application. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 8 of the instant application is anticipated by claim 6 of the patent, it is not patentably distinct from claim 6 of the patent.

Allowable Subject Matter
Claims 3, 10, 12, and 13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 7 a.m.-3 p.m. Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/02/2022